 

Exhibit 10.1

 

AGREEMENT

 

THIS AGREEMENT (the “Agreement”), dated this 6th day of April 2015, is by and
among Naugatuck Valley Financial Corporation (the “Company”) and Naugatuck
Valley Savings and Loan (the “Bank,” and collectively with the Company,
“Naugatuck Valley”), Seidman and Associates, LLC, Seidman Investment
Partnership, LP, Seidman Investment Partnership II, LP, LSBK06-08, LLC, Broad
Park Investors, LLC, CBPS, LLC, 2514 Multi-Strategy Fund, LP, Veteri Place
Corporation, Sonia Seidman, an individual, and Lawrence Seidman, an individual
(the “Nominee” and collectively, the “Seidman Group,” and each individually, a
“Seidman Group Member”).

 

RECITALS

 

WHEREAS, on March 21, 2014, Naugatuck Valley, the Seidman Group and the Nominee
entered into an Agreement (the “2014 Agreement”) under which the Nominee was
appointed to the Boards of Directors of Naugatuck Valley for a term ending at
the 2015 Annual Meeting of the Company;

 

WHEREAS, Naugatuck Valley, the Seidman Group and the Nominee have agreed that it
is in their mutual interests to extend the term of the 2014 Agreement for so
long as the Nominee remains a director of the Company or the Bank; and

 

WHEREAS, Naugatuck Valley, the Seidman Group and the Nominee have agreed that it
is in their mutual interests to into this Agreement.

 

NOW THEREFORE, in consideration of the Recitals and the extension of the
representations, warranties, covenants and agreements contained in the 2014
Agreement and other good and valuable consideration, and intending to be legally
bound hereby, the parties hereto agree as follows:

 

1.            Section 5 of the 2014 Agreement is hereby amended to read as
follows:

 

“Term. This Agreement shall be effective upon the execution of the Agreement,
and will remain in effect for a period expiring as of the close of business on
the date on which the Nominee ceases to be a director of the Company and the
Bank.”

 

2.            This Agreement may be executed in any number of counterparts and
by the parties in separate counterparts, and signature pages may be delivered by
facsimile, each of which when so executed shall be deemed to be an original and
all of which taken together shall constitute one and the same agreement.

 

3.            Except to the extent expressly provided herein, the 2014 Agreement
shall remain in full force and effect in accordance with its terms.

 

 

[Remainder of this page intentionally left blank.]

 

 

 

 

IN WITNESS WHEREOF, this Agreement has been duly executed by the undersigned and
is effective as of the day and year first above written.

 



  SEIDMAN AND ASSOCIATES, L.L.C.               By: /s/ Lawrence B. Seidman    
Lawrence B. Seidman     Manager               SEIDMAN INVESTMENT PARTNERSHIP,
L.P.         By: Veteri Place Corporation, its General Partner               By:
/s/ Lawrence B. Seidman     Lawrence B. Seidman     President              
SEIDMAN INVESTMENT PARTNERSHIP II, L.P.         By: Veteri Place Corporation,
its General Partner               By: /s/ Lawrence B. Seidman     Lawrence B.
Seidman     President               LSBK06-08, L.L.C.         By: Veteri Place
Corporation, its Trading Advisor               By: /s/ Lawrence B. Seidman    
Lawrence B. Seidman     President

 



 

 

 

  BROAD PARK INVESTORS, L.L.C.               By: /s/ Lawrence B. Seidman    
Lawrence B. Seidman     Investment Manager               CBPS, L.L.C.        
By: Veteri Place Corporation, its Trading Advisor               By: /s/ Lawrence
B. Seidman     Lawrence B. Seidman     President               2514
MULTI-STRATEGY FUND, L.P.               By: /s/ Lawrence B. Seidman     Lawrence
B. Seidman     Investment Manager               VETERI PLACE CORPORATION        
      By: /s/ Lawrence B. Seidman     Lawrence B. Seidman               LAWRENCE
B. SEIDMAN               /s/ Lawrence B. Seidman   Lawrence B. Seidman          
    SONIA SEIDMAN               /s/ Sonia Seidman   Sonia Seidman

 



 

 

 

  NAUGATUCK VALLEY FINANCIAL CORPORATION               By: /s/ William C.
Calderara     William C. Calderara     President and Chief Executive Officer    
          NAUGATUCK VALLEY SAVINGS AND LOAN               By: /s/ William C.
Calderara     William C. Calderara     President and Chief Executive Officer

 

 

 

 